USCA4 Appeal: 21-1305     Doc: 24      Filed: 04/27/2021   Pg: 1 of 1




        (ORDER LIST:    593 U.S.)


                                    TUESDAY, APRIL 27, 2021


                                     ORDER IN PENDING CASE


        20A160     ROLLS-ROYCE PLC V. SERVOTRONICS, INC.


                           The application for stay presented to The Chief Justice and

                   by him referred to the Court is denied. Justice Alito took no

                   part in the consideration or decision of this application.
